DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CITY OF HOLLYWOOD,
                                Appellant,

                                      v.

                            ANTHONY HAYNIE,
                                Appellee.

                              No. 4D21-2847

                              [April 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Deborah Carpenter-Toye, Judge; L.T. Case No.
21001097MO40A.

   Douglas R. Gonzales, City Attorney, and Aylin Ruiz, Municipal
Prosecutor, Hollywood, for appellant.

   No brief filed on behalf of appellee.

MAY, J.

   The City of Hollywood appeals the court’s sua sponte dismissal of a
public consumption of an alcoholic beverage charge. It argues the court
erred in dismissing the charge because only the prosecutor has the
authority to do so. We agree and reverse.

   The city charged the defendant with public consumption of an alcoholic
beverage in May 2021. The defendant’s arraignment was set in August
2021, but he failed to appear. On September 18, the clerk of court
rescheduled the hearing and issued a notice that the case was set for a
status hearing on October 21, 2021, at 1:30 pm at the Broward County
Central Courthouse.

    On September 22, 2021, the city emailed the court’s judicial assistant
regarding the arraignments for two other defendants that were set for the
following day, September 23, at 1:30 pm at the Broward County
Courthouse. The city explained it had in-person hearings at the Hollywood
courthouse every Thursday at 1:30 pm and would be unable to attend.
The city asked if the hearings could be rescheduled or whether it could
leave an offer with the court.

   The judicial assistant replied that the hearings could not be reset, but
the city could appear via Zoom. The city wrote back: “I will log onto [Z]oom
as soon as possible after the arraignments at the Hollywood [c]ourthouse
but please understand I cannot be in two places at once.”

   The next day, the trial court conducted arraignments for several in-
custody defendants, including the defendant, who was being held in
custody for unrelated felony charges and the pending misdemeanor
charge. The transcript reveals that before the city joined the hearing, the
public defender and trial court addressed the defendant’s charges. The
public defender told the court: “Yeah. Judge, I . . . see the municipal
ordinance case he has . . . as well.” The court then asked if the city had
called the court yet.

   The judicial assistant answered that the city had informed her it had
in-person hearings at the Hollywood courthouse that afternoon but would
appear via Zoom as soon as possible. Moments later, the city joined the
hearing via Zoom. The judge asked the city for its recommendation on the
open container charge. The city asked the trial court to repeat the case
number but was unable to find the case.

    The trial court told the prosecutor: “That’s okay. I’m going to handle
it.” The court asked the defendant whether he wished to plead guilty or
no contest. The defendant stated: “I would like to say that that beer was
not mine.” The trial court stated it accepted his no contest plea.

   The trial court then asked the city for a factual basis, but the city
explained it was having trouble hearing the court and did not have a
factual basis at that time. The trial court said it would dismiss the case.
The city objected, stating it did not receive notice of the case but was
prepared to make an offer to resolve the matter.

   The court then told the city: “I’m going to caution you because my
assistant indicated that she spoke to you yesterday.” The city replied:
“But not on this matter, Your Honor.” The city explained it received notice
about two other defendants but was unaware of this case. It explained it
was prepared to offer a withhold of adjudication and stated that the court
did not have authority to dismiss the case. The following exchange
occurred:



                                     2
      Trial Court: Okay. I note your objection for the record. I also
      note that you are appearing via Zoom, and you said you were
      having difficulty hearing me. And all I’m seeing is your ear
      when you’re listening to me; as opposed to seeing you appear
      on my Zoom courtroom. I recognize you may have more than
      one place to be at the same time, but I’m certainly open to any
      kind of coverage or assistance you need as all you have to do
      is let my assistant know that. But I can’t reschedule in-
      custody cases when we’re in a crisis situation that we’re in.

      City: Okay. Your Honor, I --Yes. She did let me know I could
      appear on Zoom. And like I said, I am having difficulty hearing
      you. But I – I’m doing my best here, Your Honor. And I am
      appearing here on Zoom and I am here before you.

      And, again, Your Honor, just to resolve the matter, I -- I was
      only made aware of the two defendants that were in custody
      today. I understand that they have been reset. And as far as
      [the defendant] goes, the City would have an objection to the
      Court dismissing the case --

    The court again acknowledged the city’s objections but would not
accept the State’s offer. The court emphasized it was conducting hearings
for in-custody defendants pursuant to an administrative order.

      Trial Court: Ms. Ruiz [counsel for the city], there is an
      administrative order in place that directs the jail to bring
      people being held in custody, on misdemeanor cases, directly
      to the judge upon who the case is scheduled with. So, I have
      no control over it. There is an administrative order that is
      directing the jail to produce these bodies in my courtroom
      because of the pandemic situation that we find ourselves in. 1

   The city tried to explain that it had contacted the court’s judicial
assistant to inform her about the conflicting hearings, but still the court
refused to change its decision. The court dismissed the open container
charge. The city now appeals.

   The city argues the trial court abused its discretion in dismissing the
open container charge without a written or verbal motion by the defendant.
We agree. The trial court may adjudicate only those issues properly placed

1The city states in the Initial Brief that it was unable to find an administrative
order as the one described here.

                                        3
before it. By dismissing the charge, the trial court infringed on the city’s
discretion to prosecute.

   Judicial discretion is abused when judicial action is arbitrary, fanciful,
or unreasonable, or where no reasonable person would take the view
adopted by the trial court. See Canakaris v. Canakaris, 382 So. 2d 1197,
1203 (Fla. 1980).

   We have explained that the State has the sole discretion to charge and
prosecute criminal acts. State v. Greaux, 977 So. 2d 614, 615 (Fla. 4th
DCA 2008). “This discretion is inviolate ‘[n]otwithstanding the court’s
belief that the best interests of the public and the parties would be served
by dismissal.’” Id. (alteration in original) (quoting State v. Wheeler, 745 So.
2d 1094, 1096 (Fla. 4th DCA 1999)).

    In the absence of a statute or motion to dismiss, the decision to
prosecute or to dismiss the charges is a determination to be made solely
by the State. State v. Brosky, 79 So. 3d 134, 135 (Fla. 3d DCA 2012).
Dismissal of criminal charges “is an extreme sanction reserved solely for
those instances where no feasible alternative exists. The reason that
dismissal of criminal charges should be utilized as a last resort is that this
sanction punishes the public not the state . . . and results in a windfall to
the appellee.” State v. Bonnett, 985 So. 2d 1194, 1197 (Fla. 3d DCA 2008)
(citations omitted) (quoting State v. L.E., 754 So. 2d 60, 61 (Fla. 3d DCA
2000)).

   Here, the defendant did not move to dismiss, and no administrative
order authorized the trial court to sua sponte dismiss criminal charges to
expedite cases during the Covid-19 pandemic. After the Governor
extended the state of emergency in April 2021, the Florida Supreme Court
issued Order No. AOSC21-17, which granted to chief judges the discretion
to determine how to best utilize available trial court resources and to
facilitate space to conduct in person proceedings. The supreme court
directed courts to prioritize in-custody defendants when making this
determination. In Re Covid-19 Health and Safety Protocols and Emergency
Operational Measures for Florida Appellate and Trial Courts, Fla. Admin.
Order         No.        AOSC21-17           (June        4,       2021),
https://www.floridasupremecourt.org/content/download/746675/file/A
OSC21-17.pdf.

   But the order and the amended versions do not expressly provide the
courts with discretion to sua sponte dismiss criminal charges where the
State has determined it will continue to prosecute and the defendant has
not moved to dismiss. In prioritizing in-custody defendants, the Florida

                                      4
Supreme Court did not authorize courts to overlook the general rule that
only the State may dismiss a charge in the absence of a motion to dismiss.

   For this reason, we must reverse for reinstatement of the open
container charge, which may be rescheduled for further proceedings after
notice to the defendant.

   Reversed and remanded.

GROSS and CIKLIN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    5